Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Applicants’ amendment filed on 9/7/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claims 1, 20, and 21 have  been amended to include new limitations, i.e., when one of A1 and A2 is a group represented by Formula 2-10, the other of A1 and A2 is a group represented by Formula 2-12, and when one of A1and A2 is a group represented by Formula 2-11, the other of A1 and A2 is a group represented by Formula 2-13.
It is the Examiner’s position that this is a new issue since these new limitations, and therefore, the amendment would require further consideration and/or search.

It is noted that were the Amendment entered, claims 1, 20, and 21 would be objected to for the following reasons. Claims 1, 20, and 21 recite the new limitation “when one of A1 and A2 is a group represented by Formula 2-10, the other of A1 and A2 is a group represented by Formula 2-12, and when one of A1 and A2 is a group represented by Formula 2-11, the other of A1 and A2 is a group represented by Formula 2-13”.  Applicants are advised to amend this phrase properly in the alternative, i.e. “when one of A1 or A2 is a group represented by Formula 2-10, the other of A1 or A2 is a group represented by Formula 2-12, and when one of A1 or A2 is a group represented by Formula 2-11, the other of A1 or A2 is a group represented by Formula 2-13”.


	/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767